IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-30142
                          Summary Calendar



                SAMMIE E. GRIMES; EARLINE M. GRIMES,

                                          Plaintiffs-Appellants,

                               versus

                 JANET RENO; JOAN ARMITURE, Assistant
                  United States Attorney; RON TRAVIS,
               Federal Bureau of Investigations Agent,

                                          Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                       USDC No. 00-CV-327-C
                       --------------------
                         October 29, 2002
Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Sammie and Earline Grimes (“the Grimes”) filed a civil rights

complaint against the Government pursuant to 42 U.S.C. §§ 1981,

1983, and 1985(3). In their complaint, the Grimes alleged that the

Government violated their constitutional rights when it refused to

investigate their complaints that local law enforcement officials

fabricated and/or altered witness statements in order to obtain an

arrest warrant for the Grimes.     The district court granted the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30142
                                 -2-

Government’s motion to dismiss the complaint for failure to state

a claim pursuant to FED. R. CIV. P. 12(b)(6).   The Grimes filed a

motion for relief from judgment, which was also denied.

     The Grimes have appealed the denial of their motion for relief

from judgment and the underlying judgment granting the Government’s

motion to dismiss.    See Harcon Barge Co. v. D & G Boat Rentals,

Inc., 784 F.2d 665, 667-68 (5th Cir. 1985) (en banc); see also

Lockett v. Anderson, 230 F.3d 695, 700 & n.4 (5th Cir. 2000).    On

appeal the Grimes argue that the district court erred when it: (1)

denied their motion for relief from judgment, (2) failed to treat

the Government’s motion to dismiss as a motion for summary judgment

pursuant to FED. R. CIV. P. 56, and (3) dismissed their complaint.

     The Grimes have not demonstrated that the district court

abused its discretion in denying their motion for relief from

judgment.     See Simon v. United States, 891 F.2d 1154, 1159 (5th

Cir. 1990).    Accordingly, the district court’s order denying the

motion is AFFIRMED.

     The Grimes’ argument that the district court should have

treated the Government’s motion to dismiss as a motion for summary

judgment pursuant to FED. R. CIV. P. 56 is without merit.       The

Government did not submit any materials outside of its pleading for

consideration in conjunction with its motion to dismiss.        The

Grimes did not submit an opposition to the motion in accordance

with Uniform Local Rule 7.5M.    Therefore, the district court was

not presented with evidence outside the complaint.     Because the
                           No. 02-30142
                                -3-

district court did not consider matters outside of the complaint in

ruling on the motion, the court did not err in treating the motion

as a motion to dismiss pursuant to FED. R. CIV. P. 12(b)(6).

     Finally, review of the Grimes’ amended complaint reveals that

they have not alleged a cause of action against the Government.

See 42 U.S.C. §§ 1981, 1983, and 1985(3); see also Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971); Petta v. Rivera, 143 F.3d 895, 899-900 (5th Cir. 1998); and

Jackson v. Cox, 540 F.2d 209, 210 (5th Cir. 1976).    Accordingly,

the district court’s order dismissing the Grimes’ complaint is

AFFIRMED.